Citation Nr: 9931987	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation benefits for urinary incontinence 
under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1942 to May 
1943.

This appeal arises from a rating decision of May 1997 from 
the Montgomery, Alabama, Regional Office (RO).  The veteran 
perfected an appeal of this decision to the Board of 
Veterans' Appeals (Board) and in a November 1998 decision, 
the case was remanded to the RO for additional evidentiary 
development.  The case is again before the Board for 
consideration.

The Board's November 1998 remand referred claims for benefits 
for bowel incontinence and sexual dysfunction due to 
Department of Veterans Affairs (VA) treatment to the RO for 
appropriate action.  The record before the Board does not 
reflect that rating action has been taken on these matters.  
Accordingly, these matters are again referred to the RO for 
any appropriate action.


REMAND

The Board's November 1998 remand requested that the veteran 
be examined by a specialist in urology to determine whether 
his urinary incontinence was a necessary consequence or 
certain to result from the August 1991 transurethral 
resection of the prostate.  However, the report of the 
February 1999 VA examination only indicates that the 
veteran's urinary incontinence was a consequence of the 
transurethral resection of the prostate.  It did not provide 
an opinion, as requested, as to whether the urinary 
incontinence was a necessary consequence or was certain to 
result from the transurethral resection of the prostate.  

Evidence in the record shows that the veteran's urinary 
incontinence was caused by the transurethral resection of the 
prostate.  The question that needs to be resolved is whether 
or not the urinary incontinence that the veteran currently 
has was a necessary consequence or certain to result from the 
procedure.  See 38 C.F.R. § 3.358(c)(3) (1999).  As noted, 
the February 1999 VA examination report does not provide such 
an opinion.  Additionally, the remand directed that the 
veteran's claims file be made available to the examiner.  
However, the examination report does not show that the claims 
file was reviewed and it indicates that the veteran's medical 
records were not available for review.  For these reasons, 
this case must again be returned to the RO for examination of 
the veteran.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  Additionally, a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for a VA examination 
by a specialist in urology who did not 
participate in the veteran's treatment in 
1991.  All appropriate tests and studies 
should be conducted.  The examiner is to 
be specifically requested to render an 
opinion, based on a review of the medical 
evidence in the claims file and 
examination of the veteran, as to whether 
the urinary incontinence that the veteran 
now has was a necessary consequence or 
certain to result from the transurethral 
resection of the prostate.  The examiner 
should present all findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

2.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether compensation 
for urinary incontinence under the 
provisions of 38 U.S.C. § 1151 can be 
granted.  The RO should conduct any 
additional evidentiary development deemed 
necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


